DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This action is in response to amendments and remarks filed on 12/15/2021. Claims 1-13 are considered in this office action. Claims 1-2, 4, 6-8, 10, and 12-13 have been amended. Claims 1-13 are pending examination. The 35 U.S.C. 112(a) rejections to claims 1-13 have been withdrawn in light of the instant amendments. This action is made final/final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach the amended limitations of the independent claims

Applicant's argument A. has been fully considered but it is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding Applicant’s argument A. that none of the cited references teach the amended limitations of the independent claims, Examiner respectfully disagrees. Cited reference Kawamoto teaches a detection section 34 includes a group of sensors, including cameras (image sensors), millimeter wave radar, and infrared sensor, for detecting various states related to the action of the motor vehicle body (acquires sensor data of an interference). The detection section 34 supplies detection results to the autonomous driving control block 21, which includes a personalization function storage section 54 and a reflex action determination section 51 (Kawamoto, Par. [0075] lines 4-8), and the personalization block 22 (Kawamoto, Par. [0073] lines 1-15) (inputs sample sensor data of the interference to a preset end-to-end model). The reflex action determination second 51 decides there is a risk of collision (interference), determines an action for taking emergency avoidance behavior, reads, from the personalization function storage section 54, a personalization function that has the habits and customs of each driver, corrects the command associated with the reflex action, and supplies the command to the autonomous driving control section 53 (generates instruction for autonomous vehicle driving) (Kawamoto, Par. [0077] lines 1-14). A verification apparatus 13 corrects (trains) the command virtually determined (using sample sensor data) by the autonomous driving control section 53 using the personalization function (correction sample) and repeatedly simulates the activation of the vehicle body action section 33 for a set time period, thus reproducing autonomous driving using the personalization information function (correction sample), recording traveling information at this time as a verification result, and supplying the verification result to the driving control apparatus 11 (Kawamoto, Par. [0102] lines 7-15 and Par. [0103] lines 7-10). It is noted that negative sample is equivalent to data taken in a time period that would represent a road interference or emergency. Cited reference Ming teaches a monitoring unit 510 may classify that an emergency is occurring from the data taken from the sensing module 440 (negative sample sensor data) (Ming, Par. [0068] lines 1-7 and [Par. 0073] lines 1-6). In other words, the combination of cited references Kawamoto and Ming teach acquiring sensor data of an interference encountered by the vehicle during autonomous driving and inputs sensor data of the interference to a preset end-to-end model (Kawamoto, Par. [0073] lines 1-15 and Par. [0075] lines 4-8) to generate instructions for the autonomous driving vehicle (Kawamoto, Par. [0077] lines 1-14), where the preset end-to-end model is obtained by training the preset end-to-end model using sample sensor data and correction sample as input, and using autonomous driving vehicle instructions of the driver when the vehicle encounters the sample interference as an output (Kawamoto, Par. [0102] lines 7-15 and Par. [0103] lines 7-10), and where the sample sensor data is used as a negative sample for the preset end-to-end model (Ming, Par. [0068] lines 1-7 and [Par. 0073] lines 1-6). It would have been obvious to one of ordinary skill in the art to combine the teachings of cited references Kawamoto and Ming to have the sample sensor data taught by Kawamoto be used as a negative sample for the preset end-to-end model as taught by Ming. The motivation for doing so would be to recognize and analyze environment conditions and emergencies around the vehicle the determine whether to switch the vehicle driving mode (Ming, Par. [0036] lines 15-18). Therefore, Examiner maintains that the cited references teach the amended limitations of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 2018/0259956 A1) in view of Ming et al. (US 2019/0138003 A1).
Regarding claim 1, Kawamoto teaches “A method for an autonomous driving vehicle (Par. [0002]), the method comprising: acquiring sensor data of an interference encountered by the autonomous driving vehicle during driving; and inputting the sensor data of the interference to a preset end-to-end model (Par. [0073] lines 1-15 teaches a detection section 34 includes a group of sensors, including cameras (image sensors), millimeter wave radar, and infrared sensor, for detecting various states related to the action of the motor vehicle body (acquires sensor data of an interference). The detection section 34 supplies detection results to the autonomous driving control block 21, which includes a personalization function storage section 54 and a reflex action determination section 51 (Kawamoto, Par. [0075] lines 4-8), and the personalization block 22 (inputs sample sensor data of the interference to a preset end-to-end model)), to generate instructions, for instructing the autonomous driving vehicle to travel according to the instructions (Par. [0077] lines 1-14 teaches the reflex action determination second 51 decides there is a risk of collision (interference), determines an action for taking emergency avoidance behavior, reads, from the personalization function storage section 54, a personalization function that has the habits and customs of each driver, corrects the command associated with the reflex action, and supplies the command to the autonomous driving control section 53 (generates instruction for autonomous vehicle driving)), wherein the preset end-to-end model is obtained by: acquiring sample sensor data of a sample interference encountered by the autonomous driving vehicle during driving (Fig. 4, Step S31, acquire detection results detected by various sensors) and a correction sample corresponding to the sample sensor data (Par. [0074], “personalization function storage section 54”), the correction sample being used for representing driving behavior data of a driver when the autonomous driving vehicle encounters the sample interference (Par. [0074], the “personalization function storage section 54” stores data representing the habits and customs of a driver associated with any reflex actions where the driver takes on manual intervention of the autonomous vehicle); and training the preset end-to-end model by using the sample sensor data and the correction sample as an input, and using instructions for controlling the autonomous driving vehicle of the driver when the autonomous driving vehicle encounters the sample interference as an output (Par. [0102] lines 7-15 and Par. [0103] lines 7-10 teaches a verification apparatus 13 corrects (trains) the command virtually determined (using sample sensor data) by the autonomous driving control section 53 using the personalization function (correction sample) and repeatedly simulates the activation of the vehicle body action section 33 for a set time period, thus reproducing autonomous driving using the personalization information function (correction sample), recording traveling information at this time as a verification result, and supplying the verification result to the driving control apparatus 11)”. However, Kawamoto does not explicitly teach “the sample sensor data being used as a negative sample for the preset end-to-end model”.
	From the same field of endeavor, Ming teaches “the sample sensor data being used as a negative sample (It is noted that negative sample is equivalent to data taken in a time period that would represent a road interference or emergency.) for the preset end-to-end model (Par. [0068] lines 1-7 and [Par. 0073] lines 1-6 teaches a monitoring unit 510 may classify that an emergency is occurring from the data taken from the sensing module 440 (negative sample sensor data))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date before the disclosed invention to modify the teachings of Kawamoto to incorporate the teachings of Ming to have the sample sensor data taught by Kawamoto be using as a negative sample for the model as taught by Ming.
	The motivation for doing so would be to recognize and analyze environment conditions and emergencies around the vehicle the determine whether to switch the vehicle driving mode (Ming, Par. [0036] lines 15-18).
Regarding claim 2, the combination of Kawamoto and Ming teaches all the limitations of claim 1 above, and further teaches “pushing the preset end-to-end model to the autonomous driving vehicle and correcting the preset end-to-end model using measured feedback data (Kawamoto, Par. [0105], the personalization function learning section 91 sends a personalized control function to the vehicle body action section 33, and if there is any problem found with the personalization function sent to the verification apparatus 13, the data will be fed back to the personalization function learning section for re-learning)”.
Regarding claim 3, the combination of Kawamoto and Ming teaches all the limitations of claim 1 above, and further teaches “wherein the correction sample is acquired by: acquiring vehicle data for the autonomous driving vehicle determining whether the autonomous driving vehicle is switched from an autonomous driving mode (Kawamoto, Par. [0055], second mode) to a manual driving mode (Kawamoto, Par. [0055], first mode), and then from the manual driving mode to the autonomous driving mode based on the vehicle data (Kawamoto, Par. [0192]); determining a first switching moment of switching to the manual driving mode, in response to determining that the autonomous driving vehicle switches from the autonomous driving mode to the manual driving mode; determining a second switching moment of switching to the autonomous driving mode, in response to determining that the autonomous driving vehicle switches from the manual driving mode to the autonomous driving mode (Kawamoto, Par. [0129] the driving control system can switch between autonomous to manual, and vice-versa, which will have a switching moment that the switching occurs); and marking the vehicle data acquired between the first switching moment and the second switching moment as the correction sample (Par. [0228], “personalization function storage section 54” stores data collected during manual driving mode and the “personalization function learning section” causes the learning model to match the habits of a driver during manual driving mode)”.
Regarding claim 6, the combination of Kawamoto and Ming teaches all the limitations of claim 1 above, and further teaches “marking the vehicle data (It is noted that marking as used by the applicant is the equivalent of classifying data taken and labeling the data as an interference) acquired within a preset time period before the first switching moment as the negative sample (It is noted that negative sample is equivalent to data taken in a time period that would represent a road interference or emergency) (Ming, [Par. 0055] the monitoring unit 510 may classify that an emergency is occurring from the data taken from the sensing module 440, which sends an emergency signal to the vehicle before the vehicle is switched to manual driving mode).”
Regarding claim 7, Kawamoto teaches “A data training apparatus for an autonomous driving vehicle (Par. [0002]), the apparatus comprising: at least one processor (Fig. 28, Central Processing Unit 3001); and a memory storing instructions (Fig. 28, Read Only Memory 3002, and Random Access Memory 3003), wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: acquiring sensor data of an interference encountered by the autonomous driving vehicle during driving; and inputting the sensor data of the interference to a preset end-to-end model (Par. [0073] lines 1-15 teaches a detection section 34 includes a group of sensors, including cameras (image sensors), millimeter wave radar, and infrared sensor, for detecting various states related to the action of the motor vehicle body (acquires sensor data of an interference). The detection section 34 supplies detection results to the autonomous driving control block 21, which includes a personalization function storage section 54 and a reflex action determination section 51 (Kawamoto, Par. [0075] lines 4-8), and the personalization block 22 (inputs sample sensor data of the interference to a preset end-to-end model)), to generate instructions, for instructing the autonomous driving vehicle to travel according to the instructions (Par. [0077] lines 1-14 teaches the reflex action determination second 51 decides there is a risk of collision (interference), determines an action for taking emergency avoidance behavior, reads, from the personalization function storage section 54, a personalization function that has the habits and customs of each driver, corrects the command associated with the reflex action, and supplies the command to the autonomous driving control section 53 (generates instruction for autonomous vehicle driving)), wherein the preset end-to-end model is obtained by: acquiring sample sensor data of a sample interference encountered by the autonomous driving vehicle during driving (Fig. 4, Step S31, acquire detection results detected by various sensors) and a correction sample corresponding to the sample sensor data (Par. [0074], “personalization function storage section 54”), the correction sample being used for representing driving behavior data of a driver when the autonomous driving vehicle encounters the sample interference (Par. [0074], the “personalization function storage section 54” stores data representing the habits and customs of a driver associated with any reflex actions where the driver takes on manual intervention of the autonomous vehicle); and training the preset end-to-end model by using the sample sensor data and the correction sample as an input, and using instructions for controlling the autonomous driving vehicle of the driver when the autonomous driving vehicle encounters the sample interference as an output (Par. [0102] lines 7-15 and Par. [0103] lines 7-10 teaches a verification apparatus 13 corrects (trains) the command virtually determined (using sample sensor data) by the autonomous driving control section 53 using the personalization function (correction sample) and repeatedly simulates the activation of the vehicle body action section 33 for a set time period, thus reproducing autonomous driving using the personalization information function (correction sample), recording traveling information at this time as a verification result, and supplying the verification result to the driving control apparatus 11)”. However, Kawamoto does not explicitly teach “the sample sensor data being used as a negative sample for the preset end-to-end model”.
	From the same field of endeavor, Ming teaches “the sample sensor data being used as a negative sample (It is noted that negative sample is equivalent to data taken in a time period that would represent a road interference or emergency.) for the preset end-to-end model (Par. [0068] lines 1-7 and [Par. 0073] lines 1-6 teaches a monitoring unit 510 may classify that an emergency is occurring from the data taken from the sensing module 440 (negative sample sensor data))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date before the disclosed invention to modify the teachings of Kawamoto to incorporate the teachings of Ming to have the sample sensor data taught by Kawamoto be using as a negative sample for the model as taught by Ming.
	The motivation for doing so would be to recognize and analyze environment conditions and emergencies around the vehicle the determine whether to switch the vehicle driving mode (Ming, Par. [0036] lines 15-18).
Regarding claim 8, the combination of Kawamoto and Ming teaches all the limitations of claim 7 above, and further teaches “wherein the operations comprise: pushing the preset end-to-end model to the autonomous driving vehicle and correcting the preset end-to-end model using measured feedback data (Kawamoto, Par. [105], the personalization function learning section 91 sends a personalized control function to the vehicle body action section 33, and if there is any problem found with the personalization function sent to the verification apparatus 13, the data will be fed back to the personalization function learning section for re-learning)”.
Regarding claim 9, the combination of Kawamoto and Ming teaches all the limitations of claim 7 above, and further teaches “wherein the correction sample is acquired by: acquiring vehicle data for the autonomous driving vehicle determining whether the autonomous driving vehicle is switched from an autonomous driving mode (Kawamoto, Par. [0055], second mode) to a manual driving mode (Kawamoto, Par. [0055], first mode), and then from the manual driving mode to the autonomous driving mode based on the vehicle data (Kawamoto, Par. [0192]); determining a first switching moment of switching to the manual driving mode, in response to determining that the autonomous driving vehicle switches from the autonomous driving mode to the manual driving mode; determining a second switching moment of switching to the autonomous driving mode, in response to determining that the autonomous driving vehicle switches from the manual driving mode to the autonomous driving mode (Kawamoto; Par. [0129] the driving control system can switch between autonomous to manual, and vice-versa, which will have a switching moment that the switching occurs); and marking the vehicle data acquired between the first switching moment and the second switching moment as the correction sample (Kawamoto, Par. [0228], “personalization function storage section 54” stores data collected during manual driving mode and the “personalization function learning section” causes the learning model to match the habits of a driver during manual driving mode)”.
Regarding claim 12, the combination of Kawamoto and Ming teaches all the limitations of claim 9 above, and further teaches “wherein the operations further comprise: marking the vehicle data (It is noted that marking as used by the applicant is the equivalent of classifying data taken and labeling the data as an interference) within a preset time period before the first switching moment as a negative sample (It is noted that negative sample is equivalent to data taken in a time period that would represent a road interference or emergency) (Ming, [Par. 0055] the monitoring unit 510 may classify that an emergency is occurring from the data taken from the sensing module 440, which sends an emergency signal to the vehicle before the vehicle is switched to manual driving mode)”.
Regarding claim 13, Kawamoto teaches “A non-transitory computer readable storage medium, storing a computer program thereon, the computer program, when executed by a processor (Fig. 28, “Central Processing Unit 3001”) causes the processor to perform operations, the operations comprising: acquiring sensor data of an interference encountered by the autonomous driving vehicle during driving; and inputting the sensor data of the interference to a preset end-to-end model (Par. [0073] lines 1-15 teaches a detection section 34 includes a group of sensors, including cameras (image sensors), millimeter wave radar, and infrared sensor, for detecting various states related to the action of the motor vehicle body (acquires sensor data of an interference). The detection section 34 supplies detection results to the autonomous driving control block 21, which includes a personalization function storage section 54 and a reflex action determination section 51 (Kawamoto, Par. [0075] lines 4-8), and the personalization block 22 (inputs sample sensor data of the interference to a preset end-to-end model)), to generate instructions, for instructing the autonomous driving vehicle to travel according to the instructions (Par. [0077] lines 1-14 teaches the reflex action determination second 51 decides there is a risk of collision (interference), determines an action for taking emergency avoidance behavior, reads, from the personalization function storage section 54, a personalization function that has the habits and customs of each driver, corrects the command associated with the reflex action, and supplies the command to the autonomous driving control section 53 (generates instruction for autonomous vehicle driving)), wherein the preset end-to-end model is obtained by: acquiring sample sensor data of a sample interference encountered by the autonomous driving vehicle during driving (Fig. 4, Step S31, acquire detection results detected by various sensors) and a correction sample corresponding to the sample sensor data (Par. [0074], “personalization function storage section 54”), the correction sample being used for representing driving behavior data of a driver when the autonomous driving vehicle encounters the sample interference (Par. [0074], the “personalization function storage section 54” stores data representing the habits and customs of a driver associated with any reflex actions where the driver takes on manual intervention of the autonomous vehicle); and training the preset end-to-end model by using the sample sensor data and the correction sample as an input, and using instructions for controlling the autonomous driving vehicle of the driver when the autonomous driving vehicle encounters the sample interference as an output (Par. [0102] lines 7-15 and Par. [0103] lines 7-10 teaches a verification apparatus 13 corrects (trains) the command virtually determined (using sample sensor data) by the autonomous driving control section 53 using the personalization function (correction sample) and repeatedly simulates the activation of the vehicle body action section 33 for a set time period, thus reproducing autonomous driving using the personalization information function (correction sample), recording traveling information at this time as a verification result, and supplying the verification result to the driving control apparatus 11)”. However, Kawamoto does not explicitly teach “the sample sensor data being used as a negative sample for the preset end-to-end model”.
	From the same field of endeavor, Ming teaches “the sample sensor data being used as a negative sample (It is noted that negative sample is equivalent to data taken in a time period that would represent a road interference or emergency.) for the preset end-to-end model (Par. [0068] lines 1-7 and [Par. 0073] lines 1-6 teaches a monitoring unit 510 may classify that an emergency is occurring from the data taken from the sensing module 440 (negative sample sensor data))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date before the disclosed invention to modify the teachings of Kawamoto to incorporate the teachings of Ming to have the sample sensor data taught by Kawamoto be using as a negative sample for the model as taught by Ming.
	The motivation for doing so would be to recognize and analyze environment conditions and emergencies around the vehicle the determine whether to switch the vehicle driving mode (Ming, Par. [0036] lines 15-18).

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (US 2018/0259956 A1) in view of Ming et al. (US 2019/0138003 A1) and further in view of Michalakis et al. (US 10,845,796 B2).
Regarding claim 4, the combination of Kawamoto and Ming teaches all the limitations of claim 3 above, however the combination of Kawamoto and Ming does not explicitly teach “wherein determining whether the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: determining whether pressure data acquired by a pressure sensor on a steering wheel of the autonomous driving vehicle is greater than a preset pressure threshold, and/or determining whether temperature data acquired by a temperature sensor on the steering wheel of the autonomous driving vehicle is greater than a preset temperature threshold; and determining that the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, if the pressure data is greater than the preset pressure threshold and/or the temperature data is greater than the preset temperature threshold”.
	From the same field of endeavor, Michalakis teaches “wherein determining whether the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: determining whether pressure data acquired by a pressure sensor on a steering wheel (Col. 11 Line 58 – Col. 12 Line 4, driver condition sensors 130 can include biologic sensors, where a pressure sensor is a type of biologic sensor, and Col. 12 Line 25, the driver condition sensors 130 may be coupled to the steering wheel) of the autonomous driving vehicle is greater than a preset pressure threshold (Col. 12 Line 37), and/or determining whether temperature data acquired by a temperature sensor on the steering wheel (Col. 11 Line 58 – Col. 12 Line 4, driver condition sensors 130 can include biologic sensors, where a temperature sensor is a type of biologic sensor, and Col. 12 Line 25, the driver condition sensors 130 may be coupled to the steering wheel) of the autonomous driving vehicle is greater than a preset temperature threshold (Col. 12 Line 37); and determining that the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, if the pressure data is greater than the preset pressure threshold and/or the temperature data is greater than the preset temperature threshold (Col. 12 Line 37, the control inputs of the autonomous driving remote operator can be compared with the motions of the driver measured by driver condition sensors 130, where the driver must match or exceed a threshold value to indicate the driver has taken manual control of the vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kawamoto and Ming to incorporate the teachings of Michalakis to include in the data training method of the combination of Kawamoto and Ming the steps of determining whether the vehicle has switched from autonomous driving mode to manual driving mode by way of a pressure sensor and/or temperature sensor on a steering wheel (Michalakis discloses a biologic sensor, which can include temperature and pressure sensors), and if the measured data from the pressure and/or temperature exceeds a threshold limit, it is determined that the vehicle has switched to manual driving mode, as taught by Michalakis. 
	The motivation for doing so would be to make a determination whether or not the vehicle has switched from autonomous driving mode to manual driving mode, so that the vehicle’s transition of modes can be safely done by assuring that the driver is ready to control the vehicle in manual driving mode by the driver’s input into the vehicle controls, and the transition does not interrupt the vehicle travel (Michalakis, Col. 1 Line 35-39).
Regarding claim 5, the combination of Kawamoto and Ming teaches all the limitations of claim 3 above, however the combination of Kawamoto and Ming does not explicitly teach “wherein the vehicle data comprises expected driving data and actual driving data, and wherein determining whether the autonomous 30driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: 29determining whether a difference between the expected driving data and the actual driving data is greater than a preset threshold; and determining that the autonomous driving vehicle is 5switched from the autonomous driving mode to the manual driving mode, if the difference is greater than the preset threshold”.
From the same field of endeavor, Michalakis teaches “wherein the vehicle data comprises expected driving data (Col. 10 Line 10-11, expected environmental data collected from a map or database stored remotely or locally) and actual driving data (Col. 10 Line 5–11, environmental information detected by driving condition sensors 120), and wherein determining whether the autonomous 30driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: 29determining whether a difference between the expected driving data and the actual driving data is greater than a preset threshold (Col. 10 Line 15–16, when the actual driving data differs from the expected driving data, the driving environment will be considered a “driving environment inappropriate for autonomous driving”); and determining that the autonomous driving vehicle is 5switched from the autonomous driving mode to the manual driving mode, if the difference is greater than the preset threshold (Col. 10 Line 15-20, the autonomous driving mode will end if the driving environment is considered “driving environment inappropriate for autonomous driving”, therefore the system is capable of making the determination that the vehicle has switched from autonomous driving mode to manual driving mode).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kawamoto and Ming to incorporate the teachings of Michalakis in the vehicle control method of the combination of Kawamoto and Ming to include the step of determining if the vehicle has switched from autonomous to manual driving mode by comparing the external actual driving data to the expected driving data from a map or database, and if the actual driving data exceeds a predetermined threshold, to make the determination that the vehicle has switched from autonomous to manual driving mode.
The motivation for doing so would be to discern external environments where autonomous control is not appropriate, from external environments where autonomous control is appropriate (Michalakis, Col. 9 Line 50–55).
Regarding claim 10, the combination of Kawamoto and Ming teaches all the limitations of claim 9 above, however the combination of Kawamoto and Ming does not explicitly teach “wherein determining whether the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: determining whether pressure data acquired by a pressure sensor on a steering wheel of the autonomous driving vehicle is greater than a preset pressure threshold, and/or determining whether temperature data acquired by a temperature sensor on the steering wheel of the autonomous driving vehicle is greater than a preset temperature threshold; and determining that the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, if the pressure data is greater than the preset pressure threshold and/or the temperature data is greater than the preset temperature threshold”.
	From the same field of endeavor, Michalakis teaches “wherein determining whether the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: determining whether pressure data acquired by a pressure sensor on a steering wheel (Col. 11 Line 58 – Col. 12 Line 4, driver condition sensors 130 can include biologic sensors, where a pressure sensor is a type of biologic sensor, and Col. 12 Line 25, the driver condition sensors 130 may be coupled to the steering wheel) of the autonomous driving vehicle is greater than a preset pressure threshold (Col. 12 Line 37), and/or determining whether temperature data acquired by a temperature sensor on the steering wheel (Col. 11 Line 58 – Col. 12 Line 4, driver condition sensors 130 can include biologic sensors, where a temperature sensor is a type of biologic sensor, and Col. 12 Line 25, the driver condition sensors 130 may be coupled to the steering wheel) of the autonomous driving vehicle is greater than a preset temperature threshold (Col. 12 Line 37); and determining that the autonomous driving vehicle is switched from the autonomous driving mode to the manual driving mode, if the pressure data is greater than the preset pressure threshold and/or the temperature data is greater than the preset temperature threshold (Col. 12 Line 37, the control inputs of the autonomous driving remote operator can be compared with the motions of the driver measured by driver condition sensors 130, where the driver must match or exceed a threshold value to indicate the driver has taken manual control of the vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kawamoto and Ming to incorporate the teachings of Michalakis to include in the appartus of the combination of Kawamoto and Ming determining whether the vehicle has switched from autonomous driving mode to manual driving mode by way of a pressure sensor and/or temperature sensor on a steering wheel (Michalakis discloses a biologic sensor, which can include temperature and pressure sensors), and if the measured data from the pressure and/or temperature exceeds a threshold limit, it is determined that the vehicle has switched to manual driving mode, as taught by Michalakis. 
	The motivation for doing so would be to make a determination whether or not the vehicle has switched from autonomous driving mode to manual driving mode, so that the vehicle’s transition of modes can be safely done by assuring that the driver is ready to control the vehicle in manual driving mode by the driver’s input into the vehicle controls, and the transition does not interrupt the vehicle travel (Michalakis, Col. 1 Line 35-39).
Regarding claim 11, the combination of Kawamoto and Ming teaches all the limitations of claim 9 above, however the combination of Kawamoto and Ming does not explicitly teach “wherein the vehicle data comprises expected driving data and actual driving data, and wherein determining whether the autonomous 30driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: 29determining whether a difference between the expected driving data and the actual driving data is greater than a preset threshold; and determining that the autonomous driving vehicle is 5switched from the autonomous driving mode to the manual driving mode, if the difference is greater than the preset threshold”.
From the same field of endeavor, Michalakis teaches “wherein the vehicle data comprises expected driving data (Col. 10 Line 10-11, expected environmental data collected from a map or database stored remotely or locally) and actual driving data (Col. 10 Line 5–11, environmental information detected by driving condition sensors 120), and wherein determining whether the autonomous 30driving vehicle is switched from the autonomous driving mode to the manual driving mode, comprises: 29determining whether a difference between the expected driving data and the actual driving data is greater than a preset threshold (Col. 10 Line 15–16, when the actual driving data differs from the expected driving data, the driving environment will be considered a “driving environment inappropriate for autonomous driving”); and determining that the autonomous driving vehicle is 5switched from the autonomous driving mode to the manual driving mode, if the difference is greater than the preset threshold (Col. 10 Line 15-20, the autonomous driving mode will end if the driving environment is considered “driving environment inappropriate for autonomous driving”, therefore the system is capable of making the determination that the vehicle has switched from autonomous driving mode to manual driving mode).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kawamoto and Ming to incorporate the teachings of Michalakis in the vehicle control method of the combination of Kawamoto and Ming to include the step of determining if the vehicle has switched from autonomous to manual driving mode by comparing the external actual driving data to the expected driving data from a map or database, and if the actual driving data exceeds a predetermined threshold, to make the determination that the vehicle has switched from autonomous to manual driving mode.
The motivation for doing so would be to discern external environments where autonomous control is not appropriate, from external environments where autonomous control is appropriate (Michalakis, Col. 9 Line 50–55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Konrardy (US 10,156,848 B1) teaches a method and system for autonomous vehicle routing.
Mitchell (US 2019/0049954 A1) teaches a method and apparatus for ensuring safety controls for a net-work connected autonomous vehicle.
Vian (US 6,317,658 B1) teaches a method, system, and computer-readable medium for controlling a control subsystem of a vehicle.
Takagi (US 8,155,879 B2) teaches an apparatus for vehicle driving assistance.
Matsumoto (US 7,580,785 B2) teaches a vehicle dynamics control apparatus

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665